             Case 2:18-cr-00131-RAJ Document 1425 Filed 08/25/20 Page 1 of 1




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
                           UNITED STATES DISTRICT COURT FOR THE
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                         NO. 2:18-cr-00131-RAJ
 8                             Plaintiff
                                                        ORDER GRANTING MOTION TO SEAL
 9                        v.                            EXHIBIT 1 TO GOVERNMENT’S
                                                        RESPONSE TO DEFENDANT’S
10    CHARLES ROLAND CHEATHAM
                                                        MOTION FOR COMPASSIONATE
11                             Defendant.               RELEASE PURSUANT TO 18 U.S.C. §
                                                        3582(c)(1)(A)
12
13
14          This matter has come before the Court on the United States’ motion to seal
15 Exhibit 1 to Government’s Response to Defendant’s Motion for Compassionate Release
16 Pursuant to 18 U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records
17 in this case and finds there are compelling reasons to permit the filing under seal of the
18 Exhibit 1 to Government’s Response to Defendant’s Motion for Compassionate Release
19 Pursuant to 18 U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
20          IT IS HEREBY ORDERED that the Motion to Seal (Dkt. #1422) is GRANTED.
21 Exhibit 1 to Government’s Response to Defendant’s Motion for Compassionate Release
22 Pursuant to 18 U.S.C. § 3582(c)(1)(A) shall remain under seal.
23          DATED this 25th day of August, 2020.
24
25
26
                                                     A
                                                     The Honorable Richard A. Jones
27                                                   United States District Judge
28
     ORDER GRANTING UNITED STATES’                                       UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     MOTION TO SEAL EXHIBIT 1
                                                                          SEATTLE, WASHINGTON 98101
     United States v. Cheatham, CR18-131 RAJ - 1                                (2060 553-7970
